Citation Nr: 0619363	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

1.  Entitlement to a compensable rating for left ear hearing 
loss.   
 
2.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
which denied a compensable rating for the veteran's service-
connected left ear hearing loss.  In February 2002, the 
veteran testified at a Travel Board hearing at the RO.  

In April 2003, the Board undertook additional development of 
the evidence, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In January 2004, the 
Board remanded this appeal for further development.

At the February 2002 Board hearing and in statements on 
appeal, the veteran has raised the issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for post-traumatic stress disorder (PTSD) 
and for tinnitus.  Those issues are not before the Board at 
this time and are referred to the RO for appropriate action.  


REMAND

In a February 2006 determination, the Appeals Management 
Center (AMC) appears to have recognized service connection 
for right ear hearing loss.  The February 2006 supplemental 
statement of the case specifically indicated that the 
veteran's right ear hearing loss would be incorporated with 
his service-connected left ear hearing loss.  The AMC also 
denied a compensable rating for bilateral hearing loss and 
discussed the rating criteria on the basis that both ears 
were service-connected.  

The Board observes that the grant of service connection for 
right ear hearing loss has not been specifically effectuated 
by the RO.  Therefore, the case must be returned to the RO so 
that it may establish a percentage disability rating and an 
effective date of service connection for right ear hearing 
loss.  Additionally, the Board notes that the issue of a 
compensable rating for left ear hearing loss is intertwined 
with the issue of an assignment of a rating for right ear 
hearing loss.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  See, Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes 
establishing a percentage disability rating and assigning an 
effective date of service connection for right ear hearing 
loss.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington D.C., for the following:  

1.  Establish a percentage disability 
rating and an effective date of service 
connection for the veteran's service-
connected right ear hearing loss.  

2.  Thereafter, review the claims for 
entitlement to a compensable rating for 
left ear hearing loss and entitlement to a 
compensable rating right ear hearing loss.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



